Citation Nr: 0738791	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the anal verge, to include as due to service-connected 
chronic boils of the buttocks.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2005, the veteran testified at a videoconference 
hearing held before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

This appeal previously was before the Board in June 2005.  
The Board remanded the claim for service connection for 
chronic boils of the buttocks, which the Appeals Management 
Center (AMC) subsequently granted in May 2007.  As the 
benefit sought on appeal with respect to that claim was 
granted in full, that matter is not before the Board.

In June 2005, the Board also remanded the veteran's claim for 
service connection for squamous cell carcinoma of the anal 
verge for further development.  The requested development was 
completed, and the case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

Squamous cell carcinoma of the anal verge was not present 
until more than one year following the veteran's discharge 
from active service and is not etiologically related to 
active service or to service-connected chronic boils of the 
buttocks.




CONCLUSION OF LAW

Squamous cell carcinoma of the anal verge was not incurred in 
or aggravated by active service; may not be presumed to have 
been so incurred or aggravated; and is not proximately due to 
or the result of service-connected chronic boils of the 
buttocks.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with the notice required in 
response to his claim in a December 2001 letter, mailed prior 
to the initial adjudication of the claim.  Although he was 
not specifically informed in this letter that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

In any event, a June 2005 letter specifically requested him 
to submit all pertinent evidence in his possession.  Although 
this letter was sent after the initial adjudication of the 
claim and he was not provided notice with respect to the 
disability-rating and effective-date elements of the claim 
until June 2006, the Board has determined that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that the originating 
agency readjudicated the claim following the provision of the 
required notice and the receipt of all pertinent evidence.  
There is no reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection for squamous cell carcinoma of the anal verge is 
not warranted.  Consequently, no new disability rating or 
effective date will be assigned so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

The record also reflects that the veteran's service medical 
records and pertinent VA and private treatment records have 
been obtained.  Additionally, the veteran has been afforded 
an appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence reflects that the veteran was diagnosed 
with squamous cell carcinoma of the anal verge in February 
1994 after he sought treatment for a boil on his buttocks.  
There is no medical evidence suggesting that the cancer was 
present within one year of his discharge from service, and 
neither the veteran nor his representative alleges that 
cancer was present within that time period.  There also is no 
medical evidence suggesting that the cancer is etiologically 
related to active duty.  Accordingly, service connection 
cannot be granted on either a direct or presumptive basis.

With respect to the issue of service connection on a 
secondary basis, the Board notes that the veteran was 
afforded a VA examination in October 2006.  The examiner was 
asked to render an opinion regarding the etiology of the 
veteran's squamous cell carcinoma of the anal verge.  After 
reviewing the claims file, examining the veteran, and 
reviewing the medical literature, the examiner opined that 
the veteran's chronic boils of the buttocks were not likely 
related to his squamous cell carcinoma of the anal verge.  
The examiner explained that she was unable to find any 
association between boils and superficial infections of the 
skin and squamous cell carcinoma of the anal verge in the 
medical literature.  

Although the veteran has repeatedly expressed his belief that 
the recurring boils on his buttocks developed into squamous 
cell carcinoma of the anal verge, his lay opinion concerning 
this matter requiring medical expertise is of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He also testified at the hearing that one of his 
private physicians told him that the cancer probably would 
not have occurred had the boils not existed.  Although the 
veteran was told at the videoconference hearing that he 
should submit a medical opinion supportive of his claim and 
has been afforded ample opportunity to do so, he has been 
unable to do so.  In fact, none of the medical evidence of 
record suggests that his carcinoma is etiologically related 
to his service-connected boils.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
this claim.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for squamous cell carcinoma of the anal 
verge, to include as due to service-connected chronic boils 
of the buttocks, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


